Case 1:21-cv-22492-KMW Document 38 Entered on FLSD Docket 08/04/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 21-22492-CIV-WILLIAMS/MCALILEY

  NORWEGIAN CRUISE LINE
  HOLDINGS, LTD., et al.,

         Plaintiffs,

  vs.

  SCOTT RIVKEES, M.D.,

        Defendant.
  _____________________________/

                  ORDER GRANTING MOTION TO APPEAR
         PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
        ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         Pending before the Court is a Motion to Appear Pro Hac Vice for William V.

  Bergstrom, Esq., Consent to Designation, and Request to Electronically Receive

  Notices of Electronic Filing, pursuant to the Special Rules Governing the Admission

  and Practice of Attorneys in the United States District Court for the Southern District

  of Florida and Section 2B of the CM/ECF Administrative Procedures, which the

  Honorable Kathleen M. Williams referred to me. (ECF Nos. 13, 37).

         Having reviewed the Motion, the pertinent portions of the record and the

  applicable law, the Court hereby ORDERS that the Motion (ECF No. 37), is

  GRANTED. William V. Bergstrom, Esq., may appear and participate in this action

  on behalf of Defendant, Scott Rivkees, M.D. The Clerk shall provide electronic

  notification   of     all   electronic   filings   to   William   V.   Bergstrom     at


                                                 1
Case 1:21-cv-22492-KMW Document 38 Entered on FLSD Docket 08/04/2021 Page 2 of 2




  wbergstrom@cooperkirk.com.

        DONE and ORDERED in Miami, Florida this 4th day of August 2021.



                                      ____________________________________
                                      CHRIS McALILEY
                                      UNITED STATES MAGISTRATE JUDGE

  cc:   The Honorable Kathleen M. Williams
        Counsel of record




                                         2
